DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 7-8, 10-11, 17-18, and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yan (CN 206946015 U). It is noted that the disclosure of Yan is based off a machine translation of the reference included with the Office Action mailed 04 January 2021.
[AltContent: textbox (Yan Fig. 1)]With respect to claims 1 and 11, Yan discloses a polarizer 100, shown in Fig. 1 below, having a first polyvinyl alcohol (PVA) film 120 and a second PVA film 140 ([0023]). Yan discloses the purpose of the invention is to provide a polarizer to solve the issue of light leakage in polarizers for organic light emitting diode (OLED) displays 
[AltContent: textbox (Yan Fig. 1)]Yan additionally discloses the second PVA film 140, i.e. the polarizing substrate, has a stretched PVA layer 141 ([0033]), corresponding to the first stretched layer presently claimed. Yan further discloses the first PVA film 120, i.e. the deformation controlling layer, has a stretched PVA layer 121 ([0033]), corresponding to the second stretched layer presently claimed. Yan discloses the stretching directions of the layers 141 and 121 form an angle between 0° and 90° ([0033]). When the angle is 90°, then 
[AltContent: textbox (Yan Fig. 1)]While there is no explicit disclosure regarding the shape of the first stretched layer, given that Yan’s Fig. 1 (shown below) depicts all layers as rectangular, then the first stretched layer would be rectangular in shape. Further, Yan discloses the angle between the stretching directions of the second PVA layer 141, i.e. the first stretched layer, and the first PVA layer 121, i.e. the second stretched layer, is 0° to 90° ([0033]). When the first stretched layer is stretched in the left to right direction and the second stretched layer is stretched in the up and down direction, then the first stretching direction is parallel to a first side of the rectangle as presently claimed. 
With respect to claims 7 and 17, Yan discloses the PVA film 140, i.e. the polarizing substrate, is made from a stretched PVA layer 141 layered between first and second protective layers 142 and 143 ([0029]). The first protective layer 142 corresponds to the top protective layer and the second protective layer 143 corresponds to the bottom protective layer presently claimed. As can be seen in Fig. 1 below, the first PVA film 120, i.e. the deformation controlling layer, is on a surface of the top protective layer facing away from the first stretched layer. 
[AltContent: textbox (Yan Fig. 1)][AltContent: textbox (Yan Fig. 1)]With respect to claims 8 and 18, Yan discloses a retardation film 160, which is a phase difference layer ([0037]), i.e. phase difference plate, layered on a surface of the second PVA film 140, i.e. the polarizing substrate, which faces away from the first PVA film 120, i.e. the deformation controlling layer. This corresponds to the phase difference plate on a second surface of the polarizing substrate facing away from the deformation controlling layer as presently claimed. Yan further discloses an adhesive layer 170, i.e. a bonding layer, which is layered on a surface of the retardation film 160, i.e. phase difference plate, which faces away from the first PVA film 120, i.e. the deformation controlling layer ([0041]). 
With respect to claims 10 and 20, Yan discloses the first PVA film 120, i.e. deformation controlling layer, contains a stretched polyvinyl alcohol layer 121 ([0033]). Thus, the deformation controlling layer is one selected from a polyvinyl alcohol stretched film.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 9 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Yan (CN 206946015 U) as applied to claims 1 and 11 above. It is noted that the teachings of Yan are based off a machine translation of the reference included with the Office Action mailed 04 January 2021.
With respect to claims 9 and 19, Yan teaches the first PVA film 120, i.e. the deformation controlling layer, is made from layers 121, 122, and 123. Yan further teaches the layer 121 is made from polyvinyl alcohol ([0026]), i.e. an organic polymer, having a thickness of 5 µm to 50 µm, and that layers 122 and 123 are made from triacetate, polyethylene terephthalate, polymethyl methacrylate, polycarbonate, and cycloolefin polymers ([0027]), i.e. organic polymers, and have a thickness of 5 to 200 µm ([0028]). Thus, the thickness of the first PVA film 120, i.e. the deformation controlling layer, is 15 µm (layers 121, 122, and 123 all being 5 µm) to 450 µm (layer 121 being 50 µm and layers 122 and 123 being 200 µm each), which overlaps with that presently claimed. As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to vary the thickness of the deformation controlling layer, including over values presently claimed, and thereby arrive at the claimed invention.

Response to Arguments
Due to the amendment of claim 1, the claim objection of claim 1 is withdrawn.
Due to the cancellation of claims 2-6 and 12-16, the 35 U.S.C. 102(a)(1) rejections of claims 2-6 and 12-16 are withdrawn.
Applicant's arguments filed 18 March 2021 have been fully considered but they are not persuasive.
Applicant argues Yan (CN 206946015 U) fails to disclose or suggest an angle between a first stretching direction of the first stretched layer and a second stretching direction of the second stretched layer being equal to 90°, wherein the shape of the first stretched layer comprises a rectangle, and wherein the first stretching direction of the first is parallel to a first side of the rectangle. The examiner respectfully disagrees.
It is unclear why Applicant is arguing this given that Yan discloses the angle between the stretching direction of the first polyvinyl alcohol layer 121, i.e. second stretched layer, and the stretching direction of the second polyvinyl alcohol layer 141, i.e. first stretched layer, varies from 0 to 90° ([0033]). When the angle is 90°, then the angle between the stretching directions is 90° and satisfies the claim. Further, when the first stretched layer is stretched in the horizontal, vertical, or depth directions, then the stretching direction is parallel to a first side of the rectangle and satisfies the claim. Lastly, Yan Fig. 1 shows all layers as rectangular and thus the shape of the layers, including the first stretched layer, is a rectangle.

    PNG
    media_image1.png
    423
    516
    media_image1.png
    Greyscale
[AltContent: textbox (Yan Fig. 1)]
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Steven A Rice whose telephone number is (571)272-4450.  The examiner can normally be reached on Monday-Friday 08:30-17:30 Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Callie E Shosho can be reached on (571) 272-1123.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/STEVEN A RICE/Examiner, Art Unit 1787                                                                                                                                                                                                        
/CALLIE E SHOSHO/Supervisory Patent Examiner, Art Unit 1787